I cannot agree with all that is said in this opinion. Instruction 26 is clearly condemned by our recent cases. People
v. Berne, 384 Ill. 334, People v. Flynn, 378 Ill. 351, People v.Rongetti, 331 Ill. 581, and other cases mentioned in the Bernecase, point out that it is error to give an instruction which leaves to the jury the determination of the material issues in the case. The case cited to support this instruction, People v.Scarbak, 245 Ill. 435, was handed down before the numerous cases commencing with People v. Seff, 296 Ill. 120, were adopted. It must be considered as overruled. For that reason I dissent from this part of the opinion.